In order to recover it was incumbent upon plaintiff to prove: (1) That the automobile was being operated by defendant's son at the time it ran off the highway; (2) that the automobile was negligently operated by him; and (3) that the death of plaintiff's son resulted from such negligence. In my opinion the evidence would not warrant a jury in finding in her favor on either proposition.
There was no testimony from which an inference could properly be drawn that Harold Geitler was in the car or that he was driving it after he left the Baler residence. No witness then or afterwards saw him in or near the car. Cora Baier testified that the car started off promptly after Nash left the house. A finding that Harold Geitler drove the car away would rest upon mere speculation. Appellant contends that because the Geitler boy had driven the automobile previously in the evening a presumption is raised that he continued to drive it and was the driver of it at the time of the accident. The claimed presumption is a too violent one. Nor do I think the statement in the majority opinion, that "under the circumstances the jury could infer that Geitler drove the car when it left the Baier home," is justified. I feel that it cannot properly be inferred that Geitler was driving the car because he had promised his father that he would allow no one else to drive, and that Nash was not driving the car because none of his family or friends knew that he could drive one. Also, it seems to me that the proffered evidence relative to the finding of the hat was too remote to be of any probative value in establishing either of the three hereinbefore stated essentials incumbent upon plaintiff to prove. There was a most unfortunate and regrettable occurrence. I feel, however, that a verdict for plaintiff would rest upon speculation and conjecture. There is a marked difference between a reasonable inference or presumption and a possibility. It would not be safe or just that the rights of individuals should be put to a hazard of having a jury guess as to possibilities. *Page 78